id office uilc cca_2010020210241816 -------------- number release date from ----------------- sent tuesday february am to --------------------- cc subject re clarification on ----- review needed when you get a chance for cases not involving the two-year_rule issue for sec_6015 claims here is generally what needs to be submitted to the national_office for review although there could be other documents not mentioned below that should come in for review any dispositive motion this generally includes motions for summary_judgment and motions to dismiss although there could be others as well as responses to such motions filed by the petitioner in the case all briefs involving relief under sec_6015 in regular cases thus s_case briefs don't generally require review except as noted below this likely includes all briefs the reason is the standard and scope of review issues these should all be submitted pursuant to the pre-brief review procedures with a thorough and timely pre-brief review formal brief review may be waived any brief include briefs in s cases with a discrete legal issue instead or merely a factual inquiry eg res_judicata meaningful participation discovery requests or responses regarding office's position guidance on sec_6015 issues routine inquiries regarding the facts of a particular case do not need to come in for review unless other procedures require review anything going to the department of justice discussing sec_6015 eg refund defense letter referral for collection suit settlement letter etc generally these items do not need to come in for review unless there is a unique or novel legal argument although we are certainly willing to review or assist with questions if needed notice to nonrequesting spouse including motion for leave to file out of time pre-trial memos stipulation of facts decision documents as for two-year_rule for sec_6015 claims cases the list really doesn't change that much except for coordination with the national_office required by chief_counsel notice cc-2009-012
